DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
	This communication is in response to amendment and remarks filed 10/26/20.  Claims 41-49 have been canceled.  Claims 33-38 and 40 have been amended.  Claims 50-62 have been added.  Claims 33-40 and 50-62 remain pending.  


Allowable Subject Matter
Claims 33-40 and 50-62 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:


Regarding the previous grounds of rejection under 35 USC 101, the pending
claims integrate the judicial exception into a practical application in light of the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update. The claims are directed to a specific technical solution to a specific technical problem.    The teaching of the server system and the destination computing device bifurcating augmentation from presentation data addresses a specific technical problem.  As supported by paras. [0046] and [0066] from the specification, by providing the augmented data in a single format the different subscriber systems can format the data for the particular subscriber system (computer, PDA, cellular phone etc…) Furthermore, bifurcating the augmentation platform from the presentation platform reduces bandwidth.  This specific technical solution integrates the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

The closest prior art of record: 

Shen (7,509,215) teaches the method of providing location data, said method comprising accessing information associated with said identified tracking device;  querying each of said selected databases to identify objects based at least partially on said location data (Shen; Col. 5, lines 50-55 The generate augmented directions component invokes the retrieve routing component to retrieve the routing for the directions. The adapt routing component is invoked to adapt the retrieved routing to the user preferences (e.g., as indicated by the user database)) and augmenting said location data with information associated with said objects identified in said databases to create selectively augmented location data; and transmitting said selectively augmented location data (Shen; Col. 5, lines 59-60 The output augmented directions component outputs the augmented directions to the query component).
Elliot (6,243,039) teaches including information identifying said tracking device (Eliot Col. 5, lines 31-35 -- the central control system 20 decodes the data from the transmission message. The data generally include the device's current GPS coordinates, the current time stamp, the device identification code, and an activation indicator and a user profile database operative to store information associated with said identified6 tracking device (Elliott; Col. 8, lines 40-43 - The customer profile database 40 may be updated and modified by a customer/parent via the web).
Kepler (2002/0120397) teaches information associated with said tracking device identifying one or more databases (Kepler; Col. 1, lines 18-28; Col. 2, lines 25-29 teaches a navigation system that utilizes one more databases containing geographic information and that selects business listings for which the geocoded location is within a radius of the point along the route; Kepler; Col. 3, lines 45-65 teaches accessing databases comprising residential, government and business listings).  
Fitzsimmons (7,214,065) teaches identifying one or more databases selected by a user from a plurality of databases.  (Fitzsimmons; Col. 13, lines 45-58  teaches a means of automated data upload at a user’s information processing device where the user-selected databases are automatically accessed through the means of connectivity).  

However the closest prior art of record does not expressly teaches: 
1  accessing information associated with said identified tracking device, said information associated with said tracking device identifying one or more databases selected by a user from a plurality of databases;
querying each of said selected databases to identify objects based at least partially on said location data;
augmenting said location data with information associated with said objects identified in said databases to create selectively augmented location data; 
and transmitting said selectively augmented location data to a destination indicated by said information associated with said tracking device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        12/28/20